October 25, 2013 Mr. Larry Spirgel Assistant Director Division of Corporation Finance Securities and Exchange Commission treet, NE Washington, D.C.20549 Re: Global Sources Ltd. Form 20-F for Fiscal Year Ended December 31, 2012 Filed April 26, 2013 File No. 000-30678 Dear Mr. Spirgel: On behalf of Global Sources Ltd. (the “Company”), set forth below are the Company’s responses to the Comment Letter of the Staff dated September 25, 2013.For the convenience of the Staff, the Staff’s comments are repeated below and the responses of the Company immediately follow each comment.Each of the responses set forth below are based upon the information and representations of the Company provided to us. Form 20-F for Fiscal Year Ended December 31, 2012 Item 5: Operating and Financial Review and Prospects, page 38 1. We note the significant drop in your net cash generated from operating activities between 2011 and 2012 ($55.2 million down to $31.3 million). In your future filings, please provide more robust disclosure as to the causes for such decline and whether such decline combined with your recent decline in revenues in 2013 is reflective of a negative trend affecting your operations. RESPONSE The $24.0 million decline in net cash generated from operating activities between 2011 and 2012 resulted mainly from the decline in ‘deferred income and customer prepayments from customers in mainland China at the end of 2012 as compared to 2011. This decline primarily arose from our online and other media services business which was impacted by the global economic downturn and increased competition in the market. This has negatively affected our revenue in 2013 and the slowdown in market situation still persists. In future filings, the Company will provide disclosure such as those shown below (bold underlined sections identify additions/revisions): Under the ‘Revenue’ section of our Operating and Financial Review and Prospects: A weakened mainland China export market resulting from the global economic downturn coupled with various types of products and services launched by our competitors contributed to reduced advance collections from customers which could reduce our future revenue. The mainland China export market continues to be weak affecting our online and other media services revenue and in addition, magazine advertising continues to be under pressure from the global shift to alternative forms of advertising. Under ‘Liquidity and Capital Resources’ section of our Operating and Financial Review and Prospects: Net cash generated from operating activities was $31.3 million for the year ended December 31, 2012, compared to $55.2 million for the year ended December 31, 2011. The primary source of cash from operating activities was collections from our customers received through our independent sales representative organizations.The majority of our customers in mainland China pay us in advance for our Online and Other Media Services business. The majority of our Exhibitions business collections are advance payments. The $23.9 million decline in net cash generated from operating activities resulted mainly from the decline in advance payments from our customers in mainland China for our online and other media services business which was impacted by the global economic downturn and increased competition in the market. This reduction in advance payments from customers in mainland China is reflected in the decline in deferred income and customer prepayments from $110.1 million at the end of 2011 to $93.6 million at the end of 2012. Advance payments received from customers were $93.6 million as of December 31, 2012, compared to $110.1 million as of, December 31, 2011, due to the current global economic downturn. The majority of our customers in China pay us in advance for our Online and Other Media Services business. The majority of our Exhibitions business collections are advance payments. Revenues, page 43 2. Please clarify if the revenue decline in the online and other media services business could be attributed to the EDN-China online business no longer being operated through your Beijing EDN subsidiary. In this regard, we note your disclosure in the fourth paragraph on page 19. Disclose if the EDN-China online business has been deconsolidated and any gain or loss recognized. Refer to paragraph 25 of IFRS 10. Additionally, if material, please disclose EDN-China’s revenues for all periods presented. Please provide us with the proposed disclosures. RESPONSE For the year ended December 31, 2012, the EDN-China online business was operated through our Beijing EDN subsidiary and was consolidated in our financial statements. The restructuring discussed on page 19 of our Annual Report was carried out in early 2013 prior to our Form 20-F filing. After the restructuring, we operate EDN-China business through one of our subsidiaries located outside of mainland China and we continue to consolidate the EDN-China revenue. Therefore, the revenue decline in the online and other media services business was not attributable to the EDN-China online business no longer being operated through our Beijing EDN subsidiary. As discussed above, the revenue decline in online and other media services business resulted mainly from the weakened mainland China export market resulting from the global economic downturn coupled with various types of products and services launched by our competitors. Liquidity and Capital Resources, pages 52, 55 3. Please disclose how you restructured your operations based on a change in strategy and what that change entailed. Refer to your disclosure in the penultimate paragraph on page 55. Please provide us with the proposed disclosures. RESPONSE During the year 2011, we launched the mainland China domestic exhibitions business under the "Global Sourcing Fairs" brand and held several events that year. At the end of 2011, we planned to further expand this business and allocated office space resources for this new line of activity. However as the market conditions deteriorated in late 2012, we scaled down the operations and the expansion plans of our mainland China domestic exhibitions business. This change in strategy resulted in office space originally reserved for our mainland China domestic exhibitions business being unused. We decided to release this office space for rental income generation in the short to medium term, and designated this portion of office space, with a net book value amounting to $23.0 million, as investment properties in 2012. -2- As the Global Sourcing Fairs business accounts for less than 5% of the Group’s revenue and is considered not material to our Company’s operations, we believe that the current disclosure in our Annual Report on Form – 20F is adequate. 4. Please revise the capital obligations table on this page to include your total commitments for venue license agreements as detailed in the third paragraph of page 53. RESPONSE In future filings, we will include total commitments for our venue license agreements in the capital obligations table and disclose as follows (bold underlined sections identify additions/revisions): The following table summarizes our contractual obligations as of December 31, 2012: Payments due by period (in U.S. Dollars Thousands) Total Less than 1 year 1-3 years 3-5 years More than 5 years Contractual Obligations Operating leases $ $ $ $
